Mr. Justice HUNT
delivered the opinion of the court.
We are of the opinion that the questions raised by the plaintiff in error are not presented by the facts of the case before us.
The plaintiff was elected a professor of mathematics in the University of Missouri, and it was resolved that he should hold his office for six years from July 5th, 1856, “subject to law,” ‘The judge at the circuit held, and we think correctly, that this expression meant subject to whatever law the State legislature might think fit to pass.
On the 17th of December, 1859, the legislature did pass an act, vacating the offices of all “the professors, tutors, and teachers connected in any manner with the university,” and providing also that a new board of curators should be elected in the place of the existing board. It was by the authority of this statute that the board of curators elected a successor to the plaintiff, and placed him in the possession of the professorship. The plaintiff accepted his office subject to the laws then in existence, and subject to the passage of such subsequent laws as should seem wise to the legislature. If it had not been intended to place the control of his office at the disposition of the legislature, the words “subject to law” would have been quite unnecessary in the resolution. That he and his office and contract were subject to the laws in existence at the time of making it, was sufficiently evident without any declaration on the point. All *531persons and all contracts are in that condition. But that he would be subject to future legislative action, to the extent of an immediate removal and without cause, was not so evident. It was to make that point clear, and for no other possible purpose, that his employment for six years from July 5th, 1856, was declared to be “ subject to law.”
If further evidence to this effect is ueeded, it is found in the manner in which the plaintiff received his appointment in 1856. It was by virtue of a statute of 1855, which declared that the offices of the president, professors, and tutors of the university should be vacant on the 4th day of July, 1856, and enacted that elections should be held to fill the offices thus made vacant The legislature, by its own unquestioned authority, made a vacancy in the office of professor of mathematics. The vacancy thus created by law was filled by the election of the plaintiff. When it was, at the same time, declared, that this position should be held by him for six years, “ subject to law,” it cannot be doubted that he understood it to be a part of the contract that the legislature could, at their discretion and in their pleasure, bring it to an earlier end.
Without discussing other questions, for the reasons thus given, the judgment must be
Affirmed.
Dissenting, Mr. Justice BRADLEY.